DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8-9, 11-12, 16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bardman et al (US 2014/0011943).

Regarding claim 1, Bardman et al discloses a process of encapsulating titanium dioxide particles with an encapsulating polymer. The process comprises adding to an aqueous dispersion of titanium dioxide material an anionic surfactant and an aqueous solution of sodium styrene sulfonate ([0004]). The process further comprises producing an aqueous dispersion of a first monomer such as a vinyl ester monomer, a styrene monomer, or a combination thereof ([0005]). This dispersion further comprises a crosslinking monomer such as allyl methacrylate in the amount of 0.05 to 3 wt. %, based on the total weight of the first monomers ([0038]). Thus, the first monomer dispersion comprises an amount of crosslinkable monomers, overlapping the recited range of 0.1 to 10 mass %. The first monomer dispersion further comprises a surfactant such as sodium dodecylbenzene sulfonate or dodecyl allyl sulfosuccinate ([0032]). Accordingly, the reference discloses mixing and emulsifying a monomer with a surfactant to obtain pre-emulsion (a) as recited in the present claims.

In the second stage polymerization step, second monomers are added after polymerization of the first monomers, followed by polymerization to form a second stage polymer ([0041]). The monomers for the second stage polymerization are the same as those for utilized for the first stage, except that the second stage monomers do not contain a crosslinking monomer ([0041). Thus, the amount of crosslinking monomer is zero (0), and therefore within the recited range of no more than 40 mass %. Given that the reference discloses polymerizing the first monomers in a first stage polymerization, followed by adding second monomers to conduct second stage polymerization, it is clear that the reference discloses multi-stage polymerization comprising emulsion polymerization of the first monomers, followed by a later stage where the second monomers as polymerized as recited in the present claims.
The reference does not explicitly disclose mixing and emulsifying second monomers with a surfactant to obtain pre-emulsion (b) as recited in the present claims. However, as discussed above, the reference discloses that the second monomers can be the same as the first monomers and the reference further discloses that the first monomer is advantageously added to the polymerization step as an aqueous dispersion with a surfactant such as dodecylbenzene sulfonate or dodecyl allyl sulfosuccinate ([0032]). 
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize an aqueous dispersion of second monomers with a surfactant, i.e. recited pre-emulsion (b), and 

Regarding claim 2, Bardman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the cross-linking monomers as allyl methacrylate. Allyl methacrylate has the following structure:

    PNG
    media_image1.png
    291
    630
    media_image1.png
    Greyscale
.
This monomer comprises two (2) polymerizable groups in the form a radical polymerizable unsaturated double bonds as recited in the present claim.

Regarding claim 4, Bardman et al teaches all the claim limitations as set forth above. Additionally, the reference discloses monomers such as (meth)acrylic acid ([0039]).

Regarding claim 5, Bardman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the pigment dispersion comprises an anionic surfactant corresponding to recited surfactant B.

Regarding claim 6, Bardman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a process of forming the pigment dispersion my mixing pigment, water and the anionic surfactant as recited in the present claims.



Regarding claim 9, Bardman et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the first monomers as polymerized at a starting temperature of 20 to 75 ºC ([0039]). Thus, the reference discloses the temperature of the pigment dispersion upon initiation of the pre-emulsion in the step 2 as recited in the present claims and overlapping the recited range of 60 to 100 ºC.

Regarding claim 11, Bardman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that polymerization is conducted by two-stage polymerization as recited in the present claims.

Regarding claim 12, Bardman et al teaches all the claim limitations as set forth above. From the discussion above, it is clear that the reference discloses a color fine particle dispersion as recited in the present claims.

Regarding claim 16, Bardman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the crosslinkable monomer allyl methacrylate in the amount of 0.05 to 3 wt. %, overlapping the recited range of 0.5 to 8.0 mass %. Allyl methacrylate has the following structure:

    PNG
    media_image1.png
    291
    630
    media_image1.png
    Greyscale
.
This monomer comprises two (2) polymerizable groups in the form a radical polymerizable unsaturated double bond as recited in the present claim.

Regarding claim 18, Bardman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses hydrophobic monomers such as styrene.

Regarding claim 19, Bardman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses sodium dodecylbenzene sulfonate, an anionic surfactant.

Regarding claim 21, Bardman et al teaches all the claim limitations as set forth above. The reference does not explicitly discloses the mass ratio of first and second monomers as recited in the present claims  However, it is noted that the present claims recite a ratio range of first and second pre-emulsion monomers of [20 – 80] : [80 -20], and therefore the range encompasses the ration of 1:1. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bardman et al (US 2014/0011943) as applied to claims 1-2, 4-6, 8-9, 11-12, 16, 18-19, and 21 above, and in view of Wester et al (US 2008/0287596).

The discussion with respect to Bardman et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 3, Bardman et al teaches all the claim limitations as set forth above. While the reference discloses the crosslinkable monomer allyl methacrylate, the reference does not disclose that the crosslinkable monomer is a (meth)acrylate derived from a polyhydric alcohol as recited in the present claim.
Wester et al discloses an aqueous dispersion of polymers and crosslinking monomers such as allyl methacrylate and trimethylolpropane triacrylate, i.e. an acrylate derived from a polyhydric alcohol (Abstract and [0066]). 
In view of Wester's recognition that allyl methacrylate and trimethylolpropane triacrylate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute allyl methacrylate with trimethylolpropane triacrylate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).



    PNG
    media_image1.png
    291
    630
    media_image1.png
    Greyscale
.
This monomer comprises two (2) polymerizable groups in the form a radical polymerizable unsaturated double bonds and not three (3) polymerizable groups as recited in the present claims.
Wester et al discloses an aqueous dispersion of polymers and crosslinking monomers such as allyl methacrylate and trimethylolpropane triacrylate, i.e. an acrylate derived from a polyhydric alcohol (Abstract and [0066]). 
In view of Wester's recognition that allyl methacrylate and trimethylolpropane triacrylate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute allyl methacrylate with trimethylolpropane triacrylate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bardman et al (US 2014/0011943) as applied to claims 1-2, 4-6, 8-9, 11-12, 16, 18-19, and 21 above, and in view of Nakahama et al (US 2010/0330704) and Shay et al (US 4,801,671).

The discussion with respect to Bardman et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 7, Bardman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the pigment dispersion comprises sodium styrene sulfonate. The reference does not disclose that sodium styrene sulfonate is a polymerizable surfactant.  However, as evidenced by Paragraph [0123] of Nakahama et al, sodium styrene sulfonate is polymerizable. Furthermore, as evidenced by Col. 2 (Lines 22-25) of Shay et al sodium styrene sulfonate is a surfactant. Accordingly, sodium styrene sulfonate disclosed by Bardman et al is a polymerizable surfactant as recited in the present claims.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bardman et al (US 2014/0011943) as applied to claims 1-2, 4-6, 8-9, 11-12, 16, 18-19, and 21 above, and in view of Villager et al (US 5,661,197).

The discussion with respect to Bardman et al as set forth in Paragraph 6 above is incorporated here by reference.

	Regarding claim 20, Bardman et al teaches all the claim limitations as set forth above. As discussed above, the pigment dispersion comprises an anionic surfactant such as sodium dodecylbenzene sulfonate ([0049] and [0050]). However, the reference does not disclose that the surfactant is a sulfosuccinic acid ester-based surfactant as recited in the present claims.
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstein et al (US 2014/0015912) in view of Bardman et al (US 2014/0011943).

Regarding claim 13, Brandstein et al discloses a process for producing an aqueous ink compositions comprising the steps of mixing polymer encapsulated titanium dioxide with an organic solvent such as ethylene glycol monoethyl ether (Abstract, [0034], [0040], [0043], and [0052]). However, the reference does not disclose that the encapsulated titanium dioxide is produced by the process recited in the present claims.
Bardman et al discloses a process of encapsulating titanium dioxide particles with an encapsulating polymer for coating applications ([003]-[0006] and [0018]). The process comprises adding to an aqueous dispersion of titanium dioxide material an anionic surfactant and an aqueous solution of sodium styrene sulfonate ([0004]). The process further comprises producing an aqueous dispersion of a first monomer such as a vinyl ester monomer, a styrene monomer, or 
The process disclosed by the reference is disclosed as comprising either a first stage polymerization step or first stage polymerization step followed by a second stage polymerization step. In the first stage polymerization step, the process comprises adding to the pigment dispersion, the dispersion containing the first monomers followed by a polymerization step ([0041]). 
In the second stage polymerization step, second monomers are added after polymerization of the first monomers, followed by polymerization to form a second stage polymer ([0041]). The monomers for the second stage polymerization are the same as those for utilized for the first stage, except that the second stage monomers do not contain a crosslinking monomer ([0041]). Thus, the amount of crosslinking monomer is zero (0), and therefore within the recited range of no more than 40 mass %. Given that the reference discloses polymerizing the first monomers in a first stage polymerization, followed by adding second monomers to conduct second stage polymerization, it is clear that the reference discloses multi-stage polymerization comprising emulsion polymerization of the first monomers, followed by a later stage where the second monomers as polymerized as recited in the present claims.
The reference does not explicitly disclose mixing and emulsifying second monomers with a surfactant to obtain pre-emulsion (b) as recited in the present claims. However, as discussed 
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize an aqueous dispersion of second monomers with a surfactant, i.e. recited pre-emulsion (b), and utilize this dispersion in the second stage polymerization step with a reasonable expectation of success.
	The reference discloses that the encapsulated titanium pigment provides for improved opacification and are film-forming at ambient temperatures (Abstract and [0002]).
Given that both Brandstein et al and Bardman et al are drawn to coating compositions, and methods for forming coating compositions containing encapsulated titanium dioxide, and given that Brandstein et al does not explicitly prohibit other method steps, in light of the particular advantages provided by the use and control of the process of encapsulating titanium dioxide as taught by Bardman et al, it would therefore have been obvious to one of ordinary skill in the art to include such titanium dioxide encapsulation method steps in the process of forming an aqueous ink composition disclosed by Brandstein et al with a reasonable expectation of success.

Regarding claim 14, the combined disclosures of Brandstein et al and Bardman et al teach all the claim limitations as set forth above. As discussed above, Brandstein et al discloses that the organic solvent is ethylene glycol monoethyl ether, i.e. a polyhydric alcohol alkyl ether.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767